Exhibit 10.1

 





April 3, 2017

 

Samson Oil & Gas USA
1331 17th Street, Suite 710
Denver, CO 80202
Attention: Terry Barr

 

Re:Late Payment of that certain Secured Promissory Note (the “Note”), dated
March 31, 2016, between Samson Oil & Gas USA, Inc. (“Samson”) and Oasis
Petroleum North America LLC (“Oasis”)

 

Dear Mr. Barr:

 

Pursuant to the Note, Samson promised to pay to Oasis the sum of Four Million
Dollars ($4,000,000) (the “Principal Balance”) plus interest (which interest
accrued at a fixed rate often percent (10%) per annum on the Principal Balance,
simple interest, the “Interest”) on March 31, 2017. On March 3 1, 2017, Samson
sent an email to Oasis requesting to pay the Interest on April 3, 2017, and the
Principal Balance on May 1, 2017. Under Sections 8(i) and (ii) of the Note, an
“Event of Default” occurs upon, among other things, a default in payment of
principal or interest on the Note when the same shall become due and payable or
(ii) Samson’s material failure to comply with the provisions of the Note. Upon
the occurrence of any Event of Default, interest shall accrue on the outstanding
principal balance at fifteen percent (15%) per annum from the date of such Event
of Default until the date the unpaid principal balance is paid in full.

 

Oasis is willing to accept payment of the Interest on April 3, 2017 and payment
of the Principal Balance on May 1, 2017; provided, that interest shall accrue at
fifteen percent (15%) on the Principal Balance as provided hereinabove. The
amount of additional interest that will be due and payable on May 1, 2017, along
with the Principal Balance, is $50,958.90.

 

Oasis’s acceptance of such proposal does not waive any subsequent breach of, or
default under, the Note by Samson, and Oasis does not waive its right to
exercise any right or remedy which Oasis may possess under the Note for this, or
any subsequent, breach or default.

 

Please refer to the wire instructions provided to you via email on March 3 1,
2017 by Frannie Parker, Oasis Treasury & Risk Manager, to remit payment of (a)
the Interest on April 3, 2017 and (b) the Principal Balance plus interest on May
1, 2017.

 

Best,

 

 

 

/s/ Taylor Reid

Oasis Petroleum North America LLC

Taylor Reid

President and Chief Operating Officer

 

 



 

 

 